DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 31 March 2021.
Claim 1 has been amended and is hereby entered.
Claim 20 has been canceled. 
Claims 1-19 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 

	Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/465,664, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1, as amended, contains the following limitations for which no support appears in the provisional specification: 
c) providing a third software module to maintain an integrity of the fitness data, the genetic data, and the medical data by storing the fitness data, the genetic data, or the medical data in at least one block of a blockchain 
d) providing a fourth software module to present an interface for the individual to designate one or more recipient successors to receive a health trust comprising all or part of the profile as stored in the blockchain
e) providing a fifth software module to track, using the blockchain, all or part of the
profile to be received by the one or more recipient successors.
Provisional application 62/465,664 discloses use of a blockchain at [011], [012], [084], [092], however, use of the blockchain is directed to creating a record of data consumers subscribing to and/or licensing a particular profile or to create a record of profiles subscribed to and/or licensed by a particular consumer (detailed at [084]), not the storage of fitness, genetic, medical or profile data itself.  The provisional does not provide support for storing fitness, genetic and/or medical data in a blockchain as in part c), not does the provisional provide support for receiving a health trust comprised of all of part of the profile as stored in the blockchain as in part d).  The provisional application does not provide support for the limitation e) of using blockchain to track all or part of a profile to be received by the recipient successor(s). Accordingly, a priority date of 02/28/18 is being given for Claim 1 and its dependent claims. 
Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1, 9-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13, 19, 21-29, 31, 37, 39-47, and 49 of copending Application No. 16/603,089 in view of Mishra et al (US Publication 20150154646A1), further in view of Barinov et al (US Publication 20180025181A1).

This is a provisional nonstatutory double patenting rejection.
Claim 1 recites substantially similar limitations to claims 1, 19 and 37 of copending application 16/603,089.  The additional limitations recited in the instant application pertaining to providing tools for the individual to designate one or more recipient successors for all or part of the profile and the associated data to create a healthcare trust and to track all or part of the profile to be received are obvious over Mishra (see [0030] and [0036]) with the motivation of giving personal data access to a proxy such as a family member, who can control all or some of the personal information and tracking an individual’s data (profile), and over Barinov (see [0035], [0038]), with the motivation of storing medical data in a blockchain to preserve integrity. 
Dependent claims 9-17 recite substantially the same limitations as corresponding dependent claims 3-11, 21-29 and 39-47 of copending application 16/603,089.  The only significant differences are addressed above with respect to the differences between the corresponding independent claims which are obvious over Mishra and Barinov. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains recitation of “providing a fifth software module to track, using the blockchain, all or parts of the profile to be received by the one or more recipient successors” for which insufficient support appears in the disclosure as originally filed.  A search of the term “track” yields 3 instances in para. [0094], which discloses, “The health trusts described herein optionally use blockchain to track designations, modifications, and/or revocations of recipient successors. The health trusts described herein may use blockchain to track updates to fitness data, genetic data, and/or medical data associated with a trustee's profile. Further, the health 
Dependent claims 2-19 inherit the deficiencies of their parent claim and are subsequently rejected. 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains recitation of “providing a fifth software module to track, using the blockchain, all or part of the profile to be received by the one or more recipient successors”.  It is unclear what is meant by “track…all or part of the profile to be received”. More specifically, it is unclear what exactly is being tracked and what “tracking” entails. For purposes of examination, Examiner is interpreting this to mean tracking genetic or medical data associated with an individual.   
Dependent claims 2-19 inherit the deficiencies of their parent claim and are subsequently rejected. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-20), which recite steps of a computer-implemented method of managing health information that allows individuals to create a profile associated with their personal health data and designate one or more recipient successors for all or some of their profile to create a health trust, and .  
These steps of Independent Claim 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  These steps of to create a profile, the profile comprising personal information and designate one or more recipient successors to receive a health trust comprising all or part of the profile stored in the blockchain, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “a computer-implemented method of managing health information” and “providing a first software module to present an interface” language, the limitation to create a profile, the profile comprising personal information, in the context of this claim encompasses an individual using a computer to input personal information into a profile. Similarly, but for the “a computer-implemented method of managing health information” and “providing a first software module to present an interface” language, the limitation to designate one or more recipient successors to receive a health trust comprising all or part of the profile stored in the blockchain, in the context of this claim encompasses an individual interacting with a computer to designate one or more recipient successors to receive a health trust comprised of particular information.  Similarly, but for recitation of “providing a fifth software module” and “using the blockchain”, the limitation “track all or part of the profile to be received by the one or more recipient successors”, under its 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions to follow a set of instructions. In the instant claims, the abstract idea is directed to an individual using a computer to follow a set of instructions to create profile to input personal information, and designate a recipient successor to receive a health trust.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, reciting particular aspects of providing an ontology mapping and guided curation tool to enable medical staff to standard medical terms; claim 7, reciting the particular aspects of sending an invitation to a designated recipient successor).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a computer implemented method” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0119], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “ingest fitness data, genetic data, and medical data for the individual and to associate the fitness data, genetic data, and medical data with the profile” amounts to mere data gathering, recitation of “providing a first (second, fourth) software module to present an interface” amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4, 6, 7, 8, 12, 15, 17, 18, 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5, 9, 10, 11, 13, 14, 16, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claim 3, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as providing a software module to present an interface; and ingesting fitness, medical and genetic data via an interface and associating it with a profile, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing fitness, genetic and medical data in a blockchain to maintain integrity of the data, e.g., storing and retrieving information in memory, Versata Dev. Group,
Additionally, the additional element of a generic computer performing a computer-implemented method, amounts to no more than providing a technological environment in which to provide tools for a user to input data.  
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 12, 15-17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 12, 15, 17, receiving upload of one or more data files provided by the individual, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claim 16, medical data comprising at least one electronic health record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-19 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et. al. (US Publication 20150154646A1) in view of Damani (US Publication 20140088996A1), further in view of Barinov et al (US Publication 20180025181A1). 

Regarding Claim 1, Mishra discloses  

Providing a first, second, third, fourth, fifth software module ([0082] “a non-transitory computer-readable storage medium can be used to store (e.g., tangibly embody) one or more computer programs for performing any one of the above-described processes by means of a computer…).    
Mishra does not expressly describe use of exactly five software modules; however, Mishra’s teachings of one or more computer programs is understood to teach the use of four software modules.  Regardless, mere duplication of parts, such as merely reciting a specific number of software modules, does not have patentable significance unless there is a new and unexpected result.  
d) providing (a fourth software module) to present an interface for the individual to designate one or more recipient successors to receive a health trust comprising all or part of the profile ([0036] discloses “users may input their personal data directly into databases 101, 103, and 105 and control its access directly or designate a proxy (such as a family member or the individual's health care provider, for instance belonging to his expert network), who may control all or a selected portion of the personal information”; [0042] discloses “an example user interface 300 that may be provided by the client device for collecting user information according to various examples”; [0069] “users can receive some pre-negotiated and agreed upon percentage of the revenue generated by the product in which their data was used”) as stored in the blockchain ([0017] “storing user data for a plurality of users in one or more databases”).
e) providing a fifth software module to track, using the blockchain, all or part of the profile to be received by the one or more recipient successors ([0030] “Various embodiments are described below for securely storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, and other biomedical data…”; [0030] “In these examples, individual or group data may be tracked, compared, rated, analyzed…” – 
	Mishra discloses storing input received from users in a database as cited above, but does not teach storing profile information in a blockchain or using the blockchain to track all or parts of the profile.  Barinov teaches storing various types of information in a blockchain.  Blockchain and databases are both methods of storing information, and Barinov also teaches that a blockchain can be used for recording data (e.g., tracking).  The prior art differs from the claim by the substitution of the blockchain of Barinov for the database and data tracking of Mishra.  The substituted components were known at the time of filing.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Mishra does not disclose, but Damani, which is directed to a system and method for collecting user-specific data (e.g., medical, fitness, genetic) to develop programs to improve the user’s health and wellness, does teach: 
a) providing a first software module to present an interface for an individual to create a profile, the profile comprising personal information ([0008] teaches “collecting and analyzing user-specific medical, genetic, fitness, environmental and nutritional data...The user-specific data is then analyzed based on knowledge of the interrelationships between medical, genetic, fitness, environmental and nutrition data to develop a comprehensive user profile”; [0008] also teaches that the user may manually input information, and “The user is provided with a customized, interactive graphical user interface dashboard”;  [0100] teaches “The client dashboard interface preferably has one or more input devices such as a mouse, keyboard or touchscreen with which the user can interact with the GUI”).
b) providing a second software module to present an interface to ingest fitness data, genetic data, and medical data for the individual and to associate the fitness data, the genetic data, and the medical data with the profile ([0008] also teaches that the user may manually input information, and “The user is provided with a customized, interactive graphical user interface dashboard”;  [0100] teaches “The client dashboard interface preferably has one or more input devices such as a mouse, keyboard or touchscreen with which the user can interact with the GUI”; [0049] teaches “collecting and analyzing user-specific medical, genetic, fitness, environmental and nutritional data to develop comprehensive, personalized health and wellness programs for improving key health factors which have a high correlation to common morbidities. The user-specific data may be collected from a variety of sources, including traditional medicine, genetic testing, lab testing, nutrition information, fitness, metabolic testing, mobile health devices worn by the user and applications through which the user manually inputs information. The user-specific data is then collected and analyzed together based on knowledge of the interrelationships between medical, genetic, fitness, environmental and nutrition data to develop a comprehensive user profile”; [0053] teaches “The dashboard server and database 106 will collect and store all of the medical, genetic, fitness, environmental and nutrition information about the user that will then be analyzed to generate a user profile”)
Mishra discloses a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, and other biomedical data. Mishra discloses that an individual may upload personal data into databases ([0038]) and discloses a user profile ([0063)], but does not explicitly disclose providing tools for creating a profile and ingesting fitness/genetic/medical data for an individual that is associated with that individual’s profile.  Damani teaches a system that collects user-specific medical, genetic, fitness, environmental and nutrition data, compiles it into a profile, and can be used to develop personalized health and wellness programs for that individual.    

Mishra/Damani do not disclose the following, but Barinov, which is directed to a method of verifying data integrity for large volumes of critical data using blockchain technology, does teach the following: 
c) providing a third software module to maintain an integrity of the fitness data, the genetic data, and the medical data by storing the fitness data, the genetic data, or the medical data in at least one block of a blockchain ([0021] teaches “a system for storing high volumes of data and ensuring integrity and reliability of the data using blockchain technology according to an exemplary embodiment”); [0035] teaches “medical data” and “it is contemplated that data files 122 can be any type of electronic data, including critical data such as medical records…in which it is critical that the data be stored reliability and accurately for extended lengths of time”).  
	Barinov teaches storing medical data in a blockchain but does not teach storing fitness or genetic data in a blockchain.  Damani teaches collecting and storing medical, genetic and fitness data.  “Medical”, “genetic” and “fitness” are just labels for types of data related to a person’s health. The prior art differs from the claim by the substitution of some components.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  

Regarding Claim 5, Mishra/Damani/Barinov disclose the limitations of Claim 1. Mishra further discloses the individual designates each recipient as a successor for one or more of: the personal information, the fitness data, the genetic data, and the medical data  ([0036] discloses “In some examples, users may input their personal data directly into databases 101, 103, and 105 and control its access directly or designate a proxy (such as a family member or the individual's health care provider, for instance belonging to his expert network), who may control all or a selected portion of the personal information; [0014] “the user data may include one or more of genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, and other biomedical data”).

Regarding Claim 8, Mishra/Damani/Barinov disclose the limitations of Claims 1 and 7. Mishra further discloses the one or more recipient successors accepting the invitation have access to all or part of the profile and the associated data ([0036] discloses “users may input their personal data directly into databases 101, 103, and 105 and control its access directly or designate a proxy (such as a family member or the individual's health care provider, for instance belonging to his expert network), who may control all or a selected portion of the personal information.”; [0037] discloses “Server 107 may be configured to restrict access to data stored in databases 101, 103, and 105 to the owner of the data and those authorized by the owner”) .  

Regarding Claim 9, Mishra/Damani/Barinov disclose the limitations of Claim 1. Mishra further discloses the personal information comprises social networking information (See Fig 2; [0023] discloses an example interface for showing a user's social network).  
	
Regarding Claim 11, Mishra does not disclose the following, but Damani, which is directed to a system and method for collecting user-specific data (e.g., medical, fitness, genetic) to develop programs to improve the user’s health and wellness, does teach the fitness data comprises data generated by a fitness tracking device ( [0073] teaches “data…are acquired via health assessment questionnaires, six independent wirelessly enabled mobile health-tracking devices that measure resting metabolism…heart rate during exercise, steps per day, activity/movement levels via an accelerometer…cardiorespiratory fitness levels as defined by VO2 (oxygen consumption during submaximal exercise testing) and calorie consumption”) or input by the user into a fitness log.  
	Mishra/Damani/Barinov teach a system for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data and genetic data. Damani teaches a system that incorporates user-specific fitness data, which may be collected by a fitness tracking device.
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Mishra/Damani/Barinov with these teachings of Damani to track an individual’s general activity (steps, exertion, sleep), heart rates and recovery (such as during a workout), caloric intake and food type, weight, BMI, etc. (Damani [0061]) as well as exercise routines, types of workouts, length of time spent on exercise, calories burned, heart rates achieved (Damani [0069]) so the user profile can be continually updated to provide the most relevant information about the user (Damani [0054]).   

Regarding Claim 12, Mishra does not teach the following, but Damani, which is directed to a system and method for collecting user-specific data (e.g., medical, fitness, genetic) to develop programs to improve the user’s health and wellness, does teach wherein the fitness data is ingested by accessing an API or by receiving upload of one or more data files provided by the individual ([0068] teaches “the data sources which collect and transmit data on the user may include a scale for measuring weight and body composition, a pedometer or other exercise monitor which measures steps and calories burned, a heart rate monitor…These devices may be added to a user's account so that the device can transmit data to the front-end cloud server, either wired or wirelessly through a connection to a network or with a user's computer or portable electronic device running software which receives data from the third party data sources and transmits it to the front-end cloud server. Many wireless health devices have open application programming interfaces (APIs) which allow them to be easily integrated with a system running on the front-end cloud server that will compile, analyze and display the data.”) 
	Mishra/Damani/Barinov teach a system for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data and genetic data.. Damani teaches a system that incorporates user-specific fitness data, which may be uploaded by the individual from one or more wireless health devices (Damani [0169]).
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Mishra/Damani/Barinov with these teachings of Damani to allow an individual to upload fitness data so the user profile can be continually updated to provide the most relevant information about the user (Damani [0054]).   

Regarding Claim 13, Mishra/Damani/Barinov disclose the limitations of Claim 1. Mishra further discloses the genetic data comprises nucleic acid sequence information ([0033] “system 100 may include one or more persistent databases 101, 103, and 105 for storing key-value pairs representing personal data, such as genome wide sequences; sequence related metadata…genomic, epigenomic, transcriptomic... data”). 

Regarding Claim 14, Mishra/Damani/Barinov disclose the limitations of Claims 1 and 13. Mishra further discloses the nucleic acid sequence information comprises DNA sequence information ([0014] discloses “the user data may include one or more of genome wide sequences, sequence related metadata”; a genome wide sequence would include DNA sequence information) or RNA sequence information.  

Regarding Claim 15, Mishra/Damani/Barinov disclose the limitations of Claims 1 and 13. Mishra further discloses the genetic data is ingested by accessing an API or by receiving upload of one or more data files provided by the individual ([0038] discloses “users may access server 107 via secure and authenticated communication to upload…personal data in databases 101, 103, and 105”; [0033] discloses “personal data” include “genome wide sequences; sequence related metadata; electronic healthcare data; biological data; demographic data; temporal or spatio-temporal data; genomic, epigenomic, transcriptomic, proteomic, metabolomic, lipid, serum, etc. data”).

Regarding Claim 16, Mishra/Damani/Barinov disclose the limitations of Claim 1. Mishra further discloses the medical data comprises at least one electronic health record (EHR) or at least one personal health record (PHR) (-3-9846643_2.docU.S. Serial No. 15/908,477 Attorney Docket No. 51520-702.201Response to Notice to File Missing Parts and Preliminary Amendment[0014] discloses “the user data may include one or more of genome wide sequences, sequence related metadata, electronic healthcare data…”; [0061] discloses “the user may provide access to subset of his electronic health record stored in the system's databases to his physician”). 

Regarding Claim 17, Mishra/Damani/Barinov disclose the limitations of Claims 1 and 16. Mishra further discloses the medical data is ingested by accessing an API or by receiving upload of one or more data files provided by the individual ([0038] discloses “users may access server 107 via secure and authenticated communication to ; [0033] discloses “databases 101, 103, and 105 for storing key-value pairs representing personal data, such as… electronic healthcare data; biological data…lipid, serum, etc. data (e.g., from peripheral blood, tissue samples, tumor samples, amnioscentic fluid, sperms, eggs, fertilized eggs, naturally or artificially aborted embryos, biopsies, autopsies, forensic materials, etc.)… or other medical data”). 
 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et. al. (US20150154646A1) in view of Damani (US Publication 20140088996A1), further in view of Barinov et al (US Publication 20180025181) further in view of Leighton et al (US Patent 8838628B2). 

Regarding Claim 2, Mishra does not disclose but Damani does teach further comprising harmonizing the ingested data through a staged transformation process while maintaining integrity and provenance of the data, the staged transformation process comprising: a) parsing the ingested data according to source type ([0008] teaches various source types for data: “The user-specific data may be collected from a variety of sources, including medical or genetic tests, mobile health devices worn by the user and applications through which the user manually inputs information”; [0170] teaches “the dashboard may provide one or more information tabs where different classes of information may be grouped together in a more detailed dashboard for a particular category of information. In one embodiment, the tabs may correspond to health, nutrition, genetics and fitness”); 
Mishra/Damani/Barinov teach a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data, and genetic data. Mishra does not teach 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Mishra/Damani/Barinov with these teachings of Damani, to allow the user to see a more detailed breakdown of information in a particular category that may not otherwise be seen in an overview setting (Damani [0170]). 
Mishra/Damani/Barinov do not teach the following, but Leighton which is directed to a scalable infrastructure for searching multiple disparate textual databases by mapping their contents onto a structured ontology, e.g., of medical concepts, does teach the following:
b) standardizing the parsed data into a consistent set of terms (Col 3 lines 37-39 teach “MetaMap matches simple syntactic noun phrases from an input text to UMLS concepts, effectively “standardizing” the text to a set of unique concepts”; thereby forming a health data interoperability framework.  
	Mishra/Damani/Barinov teach a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data, and genetic data. Mishra/Damani/Barinov do not teach an ontology mapping or curation tool to standardize medical terms.  Leighton teaches a scalable infrastructure for searching multiple disparate textual databases by mapping their concepts onto a structured ontology of medical concepts. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mishra/Damani/Barinov with the teachings of Leighton in order to search and retrieval system to efficiently traverse the ontology and retrieve records related to a particular concept and its subordinates and efficiently aggregate documents that match arbitrarily complex logical combinations of UMLS concepts (Layton, Col 4 lines 21-27).

Regarding Claim 4, Mishra/Damani/Barinov do not teach the following, but Leighton, which is directed to a scalable infrastructure for searching multiple disparate textual databases by mapping their contents onto a structured ontology, e.g., of medical concepts, does teach the following further comprising providing an ontology mapping (Col 4, lines 5-8 teach “FIG. 1 illustrates the preferred technique, wherein both the text from the source documents 101 and the free-text queries 103 get mapped to UMLS concepts 105 by an NLP-driven UMLS mapping tool 107, such as MetaMap”) and guided curation tool (Col 3 lines 25-36 teach “mapping the text content of each entity in the database to a controlled vocabulary, the UMLS. The UMLS consists of a series of “biomedical vocabularies developed by the US National Library of Medicine”…The purpose of these expert-curated vocabularies is to provide a set of thesauri that map multiple synonymous phrases to a single unified concept. The collection of these mappings is called the UMLS Metathesaurus. MetaMap… a program that generates these thesaurus correspondences from free text, is available from the National Library of Medicine (NLM), and is the standard tool for such tasks”) to enable medical staff to standardize any medical term into the health data interoperability framework (Col 7 line 66-col 8 line 7) teach “The framework described above allows UMLS to become the common language to connect a wide variety of clinically relevant databases. The invention, however, is not limited to the UMLS ontology. As one of ordinary skill in the pertinent art will appreciate, applications may make use of the framework to index and provide users the ability to retrieve various types of clinical and biological data. Indeed, the framework may be leveraged against any database where free-text attributes are used to describe the constituent records”; Col 3 lines 37-39 teach “MetaMap matches simple syntactic noun phrases from an input text to UMLS concepts, effectively “standardizing” the text to a set of unique concepts.”
	Mishra/Damani/Barinov teach a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mishra/Damani/Barinov with the teachings of Leighton in order to search and retrieval system to efficiently traverse the ontology and retrieve records related to a particular concept and its subordinates and efficiently aggregate documents that match arbitrarily complex logical combinations of UMLS concepts (Layton, Col 4 lines 21-27).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et. al. (US20150154646A1) in view of Damani (US Publication 20140088996A1), further in view of Barinov et al (US Publication 20180025181) further in view of Rose et al (US Patent 8571937B2). 

Regarding Claim 3, Mishra/Damani/Barinov do not teach, but Rose, which is directed to a dynamic payment optimization process that  formatting the data into JavaScript Object Notation (JSON) format and storing the formatted data in structured relational database tables (a client may send data, e.g., data encoded in JSON format. Upon identifying an incoming communication, the PHP script may read the incoming message from the client device, parse the received JSON-encoded text data to extract information from the JSON-encoded text data into PHP script variables, and store the data (e.g., client identifying information, etc.) and/or extracted information in a relational database accessible using the Structured Query Language (“SQL”).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combined teachings of Mishra/Damani/Barinov with the teachings of Rose for data organization purposes and to show relationships om data; “Relational databases consist of a series of related tables. The tables are interconnected via a key field. Use of the key field allows the combination of the tables by indexing against the key field; i.e., the key fields act as dimensional pivot points for combining information from various tables. Relationships generally identify links maintained between tables by matching primary keys. Primary keys represent fields that uniquely identify the rows of a table in a relational database. More precisely, they uniquely identify rows of a table on the “one” side of a one-to-many relationship” (Rose, Col 65, lines 31-40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et. al. (US20150154646A1) in view of Damani (US Publication 20140088996A1), further in view of Barinov et al (US Publication 20180025181), further in view of SCDERA Beneficiary Designation Form (Herein after, SCDERA). 

Regarding Claim 6, Mishra/Damani/Barinov do not teach the following, but SCDERA, which is directed to a Beneficiary Designation Form, does teach the following: the individual designates each recipient successor by inputting a name (Section 2, Beneficiary , a relationship to the individual (Section 2, “Relationship”), and contact information for the recipient successor (Section 2, Beneficiary address and daytime phone number).
	Mishra/Damani/Barinov teach a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data, and genetic data. Mishra discloses a proxy, such as a family member, who may control all or some of personal information, but does not explicitly disclose the process of designating this individual. SCDERA teaches a method of designating a successor for an individual’s benefits.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mishra/Damani/Barinov with the teachings of SCDERA so that the designated individual may receive the benefits of the account holder upon account holder’s death (SCDERA page 3, first paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et. al. (US Publication 20150154646A1) in view of Damani (US Publication 20140088996A1), further in view of Barinov et al (US Publication 20180025181), further in view of Ryan et al (US Publication 20110113113A1). 

Regarding Claim 7,   Mishra/Damani/Barinov do not teach the following, but Ryan, which is directed to a social network system and method of operation, does teach sending an invitation to each designated recipient successor (Abstract teaches “a first user entity sending an invitation to a second user entity”, [0275] teaches that an individual may be an entity), the invitation comprising a feature allowing the recipient to accept the invitation  teaches “an entity becomes a contact in the social network system…by accepting an invitation from a user entity to become a contact directly connected to the user entity”).  
	Mishra/Damani/Barinov teach a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data, and genetic data. Mishra discloses a proxy, such as a family member, who may control all or some of personal information, but does not explicitly disclose the process of that individual receiving an invitation with a feature to accept the invitation. Ryan teaches a method of making connections between two entities within a social network that involves the first entity sending an invitation to a second, and the second accepting the invite.  Ryan may not explicitly teach “a successor”, however, the limitation claims a label (“successor”) that does not result in a manipulative difference between the label of the prior art (“entity”) and the functionality of the claimed method. The function taught by the prior art would be performed the same whether or not the limitation involved a “successor” or an “entity”. Because Ryan teaches that an invitation is sent from one entity to another, and can be accepted by the second entity, substituting the “successor” of the claimed invention for the “entity” of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the invention to have made the aforementioned substitution.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mishra/Damani/Barinov with the teachings of Ryan because using a feature of sending an invite and having the recipient entity accept the invite prevents user entities from inviting other entities to be direct contacts without the existence of an appropriate interrelationship context or relationship which predisposes the entities to be direct contacts (Ryan [0138]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et. al. (US20150154646A1) in view of Damani (US Publication 20140088996A1), further in view of Barinov et al (US Publication 20180025181), further in view of Rolls et al (US Patent 8156158B2). 

Regarding Claim 10, Mishra/Damani/Barinov do not explicitly teach, but Rolls, which is directed to a system and method for managing and using (e.g. for commercial or medical use) of a database, does teach: the personal information comprises family tree information.  (Col 7, lines 7-8 teaches “FIG. 10D exemplifies a layered structure of the verified database family tree including medical data records”)
Mishra/Damani/Barinov teach a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data, and genetic data. Mishra discloses using data of “genetically related family members” ([0079]), but Mishra/Damani do not explicitly teach “family tree information”.  Rolls does teach using a family tree to show relationships between individuals.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mishra/Damani/Barinov with the teachings of Rolls in order to (Rolls Col 10 lines 65-66) provide a graphical representation that organizes data in a hierarchical arrangement comprising parent and child nodes and (Rolls Col 29 line 48) to identify genealogical traits).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et. al. (US20150154646A1) in view of Damani (US Publication 20140088996A1), further in view of Barinov et al (US Publication 20180025181), further in view of Yao (US Publication 20160246947A1).  

Regarding Claim 18, Mishra/Damani/Barinov do not disclose the following, but Yao, which is directed to a system for interactive profiling of healthcare consumers to provide personalized health guides and digital marketing, does teach the method further comprises providing a coupon, discount, or subsidy for genetic sequencing services in response to the ingesting of the fitness data, the medical data, or both the fitness data and the medical data ([0013] teaches “an interactive digital profiling platform for obtaining health information from a consumer, a consumer health profile for compiling relevant information from the interactive digital profile, and a personalized health guide developed from the consumer health profile for delivery to the consumer, the latter of which includes actionable items from the digital healthcare marketplace”; more specifically, [0014] teaches an individual providing medical data: “an interactive digital profiling questionnaire directed to a consumer of health information, wherein the consumer provides answers to questions provided in the interactive digital profiling questionnaire, wherein the questions and answers relate to a health status or condition of the consumer”;  [0051] teaches “the consumer is fully informed that data is being collected from him or her for the purpose of determining and delivering health information, recommendations, and/or health product information that is personalized to his or her specific health profile, including his or her health status and needs”;  [0032] teaches that the term “health product information” may refer to “a coupon giving a specified discount, rebate giving a specified dollar amount”;  [0076] teaches “the digital personalized health guide includes information for assessing the consumer's risk of developing one or more diseases, information for preventing or delaying onset of one or more diseases, and information for ameliorating symptoms of one or more pre-existing diseases, wherein the information is selected from the group consisting of genetic screening tests, genetic diagnostic tests, and re-analysis of previously performed genetic tests”). 
Mishra/Damani/Barinov teach a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data, and genetic data. Mishra discloses collecting personal data from individuals and assigning a value to it, which may be in money, credits, points, coupons or the like (Mishra [0072)], but does not teach providing a coupon or credit for genetic testing in response to receiving other personal data (e.g., medical data) from the individual.  Yao teaches a system that collects health information such as fitness or medical condition data (Yao [0039])  from individuals via health questionnaire, compiles a profile and a personalized health guide; the user then receives tailored “health product information”, including coupons, which may be used for recommended services which may include genetic testing  (Yao [0076]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mishra/Damani/Barinov with the teachings of Yao in order to obtain genetic information to determine carrier status for genetic diseases (Yao [0021]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et. al. (US20150154646A1) in view of Damani (US Publication 20140088996A1), further in view of Barinov et al (US Publication 20180025181) further in view of Conde (US Publication 20120078901).  

Regarding Claim 19, Mishra/Damani/Barinov do not disclose the following, but Conde, which is directed to a personal genome indexing system, does teach the following:  the method further comprises generating and presenting a genetic data summary for the individual comprising a plurality of phenotypes (Fig. 13 is a summary of various types of phenotypic/genetic data; data may be output to a display ([0010]); Leftmost column “Phenotype” column shows various phenotypes), the genetic data summary further comprising at least one annotation (Fig. 13, Variant ID, Gene, Position, Your Variant(s) could all be considered annotations for each phenotype), at least one article (Fig. 13, “Publications” column, Abstract further teaches “individual genetic information is indexed with information from public databases (e.g., PubMed databases)”, and a confidence level associated with each phenotype (Fig. 13, “Your Highest Reported Relative Odds” column).  
Mishra/Damani/Barinov teach a system in which a user creates a personal profile for storing, retrieving, sharing, and selling private data, such as genome wide sequences, sequence related metadata, electronic healthcare data, biological data, demographic data, medical data, other biomedical data, fitness data, and genetic data. Mishra discloses compressing and processing data which may include genetic variants and frequency of certain phenotypes ([0046]), but does not explicitly disclose a genetic data summary showing phenotypes, annotation, article, and associated confidence interval. Conde does teach a system that generates and displays a compilation of genetic data including phenotype, annotation, article, and confidence level. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mishra/Damani/Barinov with the teachings of Conde in order to present genetic information such that it is clear, transparent and from a trustworthy source (Conde [0006]). 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(a) Rejections
112(a) Rejection of Claim 20 is moot as this claim has been canceled.  

101 Rejections
Applicant’s arguments have been fully considered but are not persuasive.  On page 5 as printed, Applicant summarizes rejections and cites to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Patent Subject Matter Eligibility (October Update). 
Regarding argument on page 5, Applicant argues that the claims satisfy prong two of revised step 2A of the Alice/Mayo test and references 2019 PEG’s instruction to evaluate integration into a practical application. Applicant references FOA’s argument that Applicant has not demonstrated a technological problem or issue that arises from having data that is not adequately aggregated, organized and stored.  In response, Applicant disagrees and cites to October Update, “[c]onsideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention" such that "the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology." (Emphasis applicant).  Examiner respectfully disagrees with Applicant’s position and interpretation of this portion of the October update. The sentence prior to the one provided to the Applicant states, “Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention,” which simply broadens the consideration of improvements to various types of technologies (computer-implemented inventions, life sciences, etc.).  The issue at hand is not due to the technological field of the invention, but rather is due to the fact that Applicant has not described a technological problem in the specification to which the claimed invention poses a solution or 
Next, on page 6, Applicant asserts the instant claims are analogous to Claim 1 of Example 42, which integrates the method of organizing human activity into a practical application, and on page 7, argues that amended claim 1 also as a whole integrates the method of organizing human activity into a practical application.  Examiner respectfully disagrees.  Example 42 has disclosed a specific technological problem in the Background section, in which a patient visits multiple physicians in physically separate locations with medical records stored in different formats, and describes the difficulties of sharing updated information about a patient’s condition and managing prescriptions/tests. Further, Example 42 has described how the claimed invention solves this solution by collecting, converting and consolidating patient information from various physicians and providers into a standardized format, storing it, and automatically generating messages to notify providers or patients when the information is updated.  Claim 1, as currently drafted, only recites creation of a profile, collection and storage of data, designation of successors, and tracking the profile. The claimed invention lacks the particulars of Example 42 which integrate it into a practical application (transformation of data into a standard format and automatically generating/transmitting a message to users when information is updated).  Applicant concludes by arguing, “the additional elements recite several improvements over prior art systems by consolidating previously isolated data into one comprehensive profile, and facilitating secured market and sharing of the data”, however, this disclosure has not been provided in the originally filed specification.  
101 section above has been updated to address amended claim language, and 101 Rejection is maintained.  



103 Rejections
Applicant’s arguments have been fully considered but are moot as amendment of Claim 1 has necessitated new grounds of rejection.  Regarding the new limitation of Claim 1, Applicant asserts, “Mishra and Damani fail to disclose a blockchain, and Barinov fails to disclose using a blockchain to track all or part of the profile to be received by one or more recipient successors.” As shown above in 103 section, a combination of Mishra and Barinov does teach this new limitation. Mishra teaches various computer programs (e.g., software modules) at [0082], and teaches tracking individual data that may include personal data such as genome wide sequences, healthcare data, and medical data at [0030] which may be designated to a proxy (e.g., recipient successor) at [0036]. Therefore, the 103 Rejection is maintained.  
Regarding the rejection of dependent Claims 2-19, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 

	
Non-Statutory Double Patenting Rejections
Nonstatutory Double Patenting section has been updated accordingly.  


CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626